          Case 3:20-cv-02731-VC Document 625 Filed 08/27/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    BAIL ORDER NO. 45
         v.
                                                    Re: Dkt. Nos. 582-1, 589-1, 589-2, 593-1
 DAVID JENNINGS, et al.,
                Defendants.

       The bail requests from the following detainees are denied:

           •   Narcizo Aquino Camiro

           •   Dan Jeno Boar

       The bail request from Conrado Octavio Cruz Rivera is granted. Bail is subject to the

standard conditions of release as stated at Dkt. 543, and to the additional conditions that Mr.

Cruz comply with any terms of release imposed by the State of California, not consume alcohol,

and participate in regular AA meetings.
       The bail request from Luis Hernandez is granted. Bail is subject to the standard

conditions of release as stated at Dkt. 543, and to the additional conditions that Mr. Hernandez

not consume alcohol, and participate in regular AA meetings.

       IT IS SO ORDERED.

Dated: August 27, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
